Citation Nr: 0701252	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  01-01 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active service from April 1941 to April 1958, 
and from May 1958 to October 1960; he died in April 1983.  
The appellant has been determined by VA to be the veteran's 
surviving spouse for VA purposes.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 1999 rating 
decision, by the Regional Office in Manila, the Republic of 
the Philippines (RO), which denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death, and DIC benefits under the provisions of 
38 U.S.C.A. § 1318.  

In April 2004, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in August 2004.  

Because this case involved a situation where the veteran was 
not rated totally disabled for a continuous period of at 
least 10 years prior to death, or at least 5 years from the 
veteran's release from active duty, it was subject to a 
temporary stay.  See Nat'l Org. of Veterans' Advocates, Inc. 
v. Sec'y of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I).  The stay on "hypothetical entitlement" claims was 
lifted, although the stay on processing appeals relating to 
entitlement to DIC benefits under 38 U.S.C.A. §§ 1311(a)(2) 
and 1318 where a survivor seeks to reopen a claim that was 
finally decided during the veteran's lifetime on the grounds 
of new and material evidence is continued.  See Nat'l Org. of 
Veterans' Advocates, Inc. v. Sec'y of Veterans Affairs, 314 
F.3d 1373 (Fed. Cir. 2003) (NOVA II).  The appellant has not 
requested to reopen a finally decided claim and, therefore, 
is no longer subject to a stay.  


FINDINGS OF FACT

1.  The veteran died in April 1983 at the age of 59; his 
death certificate lists the immediate cause of death as 
carcinoma of the rectum with widespread metastases.  No 
autopsy was performed.  

2.  At the time of his death, the veteran was not service-
connected for any disability.  

3.  The veteran was diagnosed with carcinoma of the rectum in 
1982.  

4.  The veteran was not exposed to ionizing radiation and did 
not participate in a radiation-risk activity in service.  

5.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service, to 
include exposure to ionizing radiation.  

6.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability rated totally disabling for a period of 
10 years immediately preceding death.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.312 (2006).  

3.  The requirements for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.22 (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the appellant in September 2001 was not given 
prior to the first RO adjudication of the claims, the notice 
as provided by the RO prior to the transfer and 
recertification of the case to the Board complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  An additional letter was issued in May 2004.  
Those letters informed the appellant of what evidence was 
required to substantiate the claims, and of her and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.  As the Federal Circuit Court has 
recently stated, it is not required "that VCAA notification 
must always be contained in a single communication from the 
VA."  Mayfield, supra, 444 F.3d at 1333.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to establish service connection for the 
cause of the veteran's death, given that there has been a 
Board remand, and she has been provided all the criteria 
necessary to establish service connection, and considering 
that the appellant is represented by a highly qualified 
veterans service organization, we find that any notice 
deficiencies are moot.  See Conway v. Principi, 353 F.3d 
1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."  


II.  Factual background.

The record indicates that the veteran served on active duty 
from April 1941 to April 1958 and from May 1958 to October 
1960.  The record indicates that the veteran served aboard 
the following ships: the USS Boreas; USS Procyon; USS Utah; 
USS Willard Keith; USS Jason; USS Preserver; USS Glacier; USS 
Interrupter; and the USS tracer.  

The record reflects that the veteran died in April 1983, at 
the age of 59.  A certificate of death, dated in April 1983, 
shows that the veteran's death was attributed to carcinoma of 
the rectum with widespread metastases.  No autopsy was 
performed.  At the time of his death, the veteran was not 
service-connected for any disability.  

The veteran's service medical records do not reflect any 
complaints, findings or diagnosis of any cancer, to include 
cancer of the rectum.  

Of record is a VA hospital summary, indicating that the 
veteran was admitted to the hospital on March 15, 1983 for 
complaints of nausea, vomiting, abdominal pain, weakness, and 
inability to care for himself.  It was noted that the primary 
diagnosis was carcinoma of the rectum and dated back to 
September 1982; subsequently, he received radiation 
treatment.  It was also noted that the veteran subsequently 
developed skin metastases.  On March 29, 1983, the veteran 
was transferred to a hospice.  However, the veteran became 
progressively worse, and he died on April [redacted], 1983 with 
terminal bronchopneumonia.  The discharge diagnoses were 
carcinoma of the rectum, small cell, with massive metastases 
to the liver, peritoneum, retroperitoneum and skin; status 
post anteroposterior resection of the rectosigmoid with 
permanent colostomy; status post radiation therapy to the 
rectal and anal area; status post chemotherapy; and terminal 
aspiration and bronchopneumonia.  

Received in December 2000 was a statement from the Defense 
Threat Reduction Agency, dated in October 2000, which listed 
the locations and dates of the atmospheric nuclear tests and 
the units to which the veteran was assigned during those 
periods of testing.  The agency indicated that, during the 
occupation of Japan, the veteran was assigned to duty aboard 
USS Willard Keith (DD775) from December 27, 1944 until 
September 9, 1945; he was then transferred from the ship 
prior to its arrival at Wakayama, Japan on September 11, 
1945.  The agency indicated that there was no indication in 
the veteran's records that he was in either Hiroshima or 
Nagasaki, Japan.  Moreover, it was noted that, after a 
careful search of the available dosimetry data, the agency 
found no record of radiation exposure for the veteran.  In 
summary, available naval records do not document the 
veteran's presence with the American Occupation forces in 
Hiroshima or Nagasaki, Japan, or his participation in U.S. 
atmospheric nuclear testing.  

In a response from the National Personnel Records Center 
(NPRC), dated in August 2004, it was indicated that a search 
was conduction for additional service medical records and 
none were located.  


III.  Legal Analysis.

A.  S/C Cause of death.

The appellant is seeking service connection for the cause of 
the veteran's death.  The appellant contends that the 
veteran's death from carcinoma of the rectum is the result of 
service.  She specifically maintains that the veteran was 
exposed to ionizing radiation while aboard the USS Willard.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  

Service connection may also be granted for malignant tumors, 
when manifested to a compensable degree within the initial 
post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309(a) (2006).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Service connection - radiation exposure.

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  See Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).  First, there are diseases that are presumptively 
service connected in radiation-exposed veterans under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service 
connection can be established under 38 C.F.R. § 3.303(d) with 
the assistance of the procedural advantages prescribed in 38 
C.F.R. § 3.311, if the condition at issue is a radiogenic 
disease.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service without regard to 
the statutory presumptions.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not 
only determine whether a veteran had a disability recognized 
by VA as being etiologically related to exposure to ionizing 
radiation, but must also determine whether the disability was 
otherwise the result of active service.  In other words, the 
fact that the requirements of a presumptive regulation are 
not met does not in and of itself preclude a claimant from 
establishing service connection by way of proof of actual 
direct causation.  

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d) (3) as a veteran who while serving on active duty 
or on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima, Japan or Nagasaki, Japan by United 
States forces during the period beginning on August 6, 1945, 
and ending on July 1, 1946; or internment as a prisoner of 
war (or service on active duty in Japan immediately following 
such internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii) (2006).  

Diseases presumptively service connected for radiation- 
exposed veterans under the provisions of 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo- 
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c) (2); 38 C.F.R. § 3.309(d).  

If a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d) (3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d) (2), the veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.  Under 38 C.F.R. 
§ 3.311, "radiogenic disease" means a disease that may be 
induced by ionizing radiation and shall include the 
following: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer. 38 C.F.R. § 3.311(b) (2). Section 3.311(b) (5) 
requires that colon cancer become manifest 5 years or more 
after exposure.  38 C.F.R. § 3.311(b) (5).  

Under the special development procedures in § 3.311(a), dose 
data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946. 38 C.F.R. § 3.311(a) (2) (2006).  In all other claims, 
38 C.F.R. § 3.311(a) requires that a request be made for any 
available records concerning the veteran's exposure to 
radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
medical records, and other records which may contain 
information pertaining to the veteran's radiation dose in 
service.  All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based on 
available methodologies.  38 C.F.R. § 3.311(a) (2) (iii) 
(2006).  

The Board notes that the appellant does not contend that 
carcinoma of the rectum was present in service or within one 
year of the veteran's discharge from service.  Rather, it is 
her contention that the veteran was exposed to radiation 
during the occupation of Japan at the end of the Second World 
War.  She specifically argued that the veteran participated 
in the occupation of Hiroshima and Nagasaki, while he was 
stationed aboard the USS Willard Keith from December 27, 1944 
to September 9, 1945, within the 10 miles limit operations.  

The Certificate of Death lists the immediate cause of death 
as carcinoma of the rectum.  In this regard, the Board notes 
that carcinoma of the rectum is listed among the diseases 
specific to radiation exposed veterans under 38 C.F.R. 
§ 3.309 (d) and among the radiogenic diseases under 38 C.F.R. 
§ 3.311.  However, the presumptive provisions of 38 C.F.R. 
§ 3.309 (d) apply only to radiation exposed veterans.  To be 
considered "radiation exposed" the veteran must have 
participated in a radiation risk activity.  38 C.F.R. § 3.309 
(d) (3) (i).  

As noted above, the appellant contends that the veteran 
participated in the occupation of Hiroshima and Nagasaki, 
while stationed aboard the USS Willard Keith, which was 
stationed within the 10 miles limit operations.  However, the 
DTRA indicated that there was no indication in the veteran's 
records that he was in either Hiroshima or Nagasaki, Japan.  
Moreover, after a careful search of the available dosimetry 
data, the agency found no record of radiation exposure for 
the veteran.  Based on the evidence presented, the Board 
concludes that the veteran is not a radiation exposed veteran 
under the provisions of 38 C.F.R. § 3.309 (d).  

Carcinoma of the rectum is listed among the radiogenic 
diseases under 38 C.F.R. § 3.311.  In accordance with the 
provisions of 38 C.F.R. § 3.311(a) (2), a dose assessment was 
requested from the Defense Threat Reduction Agency (DTRA).  
As the veteran is not deemed to have been either in Hiroshima 
or Nagasaki; therefore, he was not exposed to ionizing 
radiation, and further development of the claim is not 
required.  

With respect to whether service connection is otherwise 
warranted, the Board notes that the evidence does not show 
the presence of cancer of the rectum during service or within 
one year following the veteran's separation from active duty.  
The earliest evidence that the veteran had any form of cancer 
was in 1982, approximately 22 years after the veteran's 
separation from active duty.  

The Board places significant probative value on the 
approximately two decade gap between discharge from military 
service and the first reported medical history of cancer.  
This tends to establish that cancer was not present during 
service or within 1 year of separation.  See also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period 
of absence of medical complaints for condition can be 
considered as a factor in resolving claim).  

Additionally, there is no competent evidence to support a 
nexus between the veteran's military service and death from 
cancer.  Therefore, service connection for the cause of the 
veteran's death, carcinoma of the rectum with widespread 
metastases is not warranted on any basis.  

The appellant may believe that there was a causal 
relationship between the veteran's service and his death.  
However, the Board notes that there is no indication that the 
appellant possesses the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert for her statements to be considered competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In sum, the absence of competent evidence establishing that 
the veteran was exposed to ionizing radiation does not 
require any further development of this claim, to include 
forwarding the claim to the Under Secretary for Benefits.  
Wandel v. West, 11 Vet. App. 200 (1998).  Thus, the veteran 
is also not entitled to service-connection pursuant to the 
provisions contained within 38 C.F.R. § 3.311 (2006).  

The Board concludes that the veteran was not exposed to 
radiation during service.  Furthermore, the fatal disease 
process was not manifested during service or within one year 
of separation and is not otherwise due to service.  The Board 
finds that entitlement to service connection for the cause of 
the veteran's death is not warranted, and there is no doubt 
to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

B.  DIC benefits pursuant to 38 U.S.C.A. § 1318.

As noted, the veteran was not service-connected for any 
disability during his lifetime.  

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.  

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.  

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
§ 1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. § 5308 but determines 
that benefits were payable under 38 U.S.C. 5309. 38 C.F.R. 
§ 3.22.  

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  However, clarification has been provided by 
two decisions from the United States Court of Appeals for the 
Federal Circuit (Federal Circuit).  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 3.22(a) 
(2), the United States Court of Appeals for Veterans Claims 
(Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).  

In January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service- connected disability compensation for the period of 
time required by 38 U.S.C.A. § 1318, or would have 
established such right but for clear and unmistakable error 
(CUE) in the adjudication of a claim or claims. 65 Fed. Reg. 
3,388 (Jan. 21, 2000).  The regulation, as amended, 
specifically prohibited "hypothetical entitlement" as a basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106. 
Id. at 1379-81.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening- 
"hypothetical entitlement" claims.  Id. at 1379-80.  

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  

Based on the foregoing, the Board finds that the criteria for 
DIC benefits under the provisions of 38 U.S.C.A. § 1318 are 
not met.  At the time of the veteran's death, service 
connection had not been established for any disability.  
Thus, the veteran was never rated totally disabled as a 
result of a service-connected disability nor had the veteran 
applied for compensation.  As such, the appellant does not 
meet the requirements to receive DIC benefits as a result of 
the veteran's death.  Accordingly, the appellant's claim of 
entitlement to DIC benefits is precluded as a matter of law.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


